UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4184
LAURA MICHELLE MONTROSE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-98-154)

                      Submitted: May 15, 2001

                       Decided: July 27, 2001

     Before WILLIAMS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Tamura D. Coffey, Kevin B. Cartledge, WILSON & ISEMAN,
Winston-Salem, North Carolina, for Appellant. Walter C. Holton, Jr.,
United States Attorney, Lisa B. Boggs, Assistant United States Attor-
ney, Bryce Quine, Third-Year Law Student, Greensboro, North Caro-
lina, for Appellee.
2                    UNITED STATES v. MONTROSE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Laura Michelle Montrose was found guilty by a jury of aiding and
abetting bank robbery and armed bank robbery in violation of 18
U.S.C.A. § 2 (West 2000), bank robbery and armed bank robbery in
violation of 18 U.S.C.A. §§ 2113(a), (d)(West 2000), and conspiracy
to commit bank robbery in violation of 18 U.S.C.A. § 371 (West
2000). The court imposed a sentence of 121 months incarceration on
February 17, 2000. This appeal followed.

   Montrose asserts error in the district court’s decision to disallow
impeachment of two government witnesses based on their prior con-
duct, specifically, a witness’ prior petit larceny conviction and
another witness’ probation violation. Evidentiary rulings are reviewed
by this court for abuse of discretion and are subject to harmless error
review. See United States v. Brooks, 111 F.3d 365, 371 (4th Cir.
1997). The petit larceny in which the government witness was
involved was not shown to be a crime of dishonesty or false statement
and therefore was not admissible under Fed. R. Evid. 609(a)(2). See
United States v. Cunningham, 638 F.2d 696, 698 (4th Cir. 1981). The
court similarly found no dishonesty involved in the second witness’
violation of probation. We find no abuse of discretion in this finding,
but note that even if we concluded otherwise, there would be no
harmful error. The second witness testified he was on probation for
six convictions of breaking and entering and that he had pled guilty
to armed bank robbery and carrying a firearm during a crime of vio-
lence. In view of this testimony, the impact on the jury of the added
evidence of a probation violation would have been minimal.

  Montrose next challenges the sufficiency of the evidence to support
her conviction. This court reviews the denial of a motion for acquittal
under a sufficiency of the evidence standard. See Fed. R. Crim. P. 29;
Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.
                      UNITED STATES v. MONTROSE                        3
Romer, 148 F.3d 359, 364 (4th Cir. 1998). Montrose’s conviction
must be affirmed if the evidence, viewed in the light most favorable
to the government, is sufficient for any rational jury to find the ele-
ments of the offense beyond a reasonable doubt. United States v. Bur-
gos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). In evaluating the
sufficiency of the evidence, we do not review the credibility of the
witnesses, and we assume that the jury resolved all contradictions in
the testimony in favor of the government. Romer, 148 F.3d at 364.
With these standards in mind, we conclude sufficient evidence sup-
ports Montrose’s convictions.

   Finally, Montrose avers that the district court erred in its denial of
her motions for downward departure at sentencing on the grounds of
extraordinary physical impairments, delayed mental and emotional
development, extreme vulnerability to victimization in prison, and the
combination of these factors. The denial of a downward departure is
not reviewable unless the district court perceived it lacked authority
to depart on the grounds offered. United States v. Hall, 977 F.2d 861,
863 (4th Cir. 1992); United States v. Bayerle, 898 F.2d 28, 30-31 (4th
Cir. 1990). We conclude the court was aware of its authority to depart
but did not find a departure warranted in this case.

   Accordingly, we affirm Montrose’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED